                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

DENISE LUSTER-MALONE,

            Plaintiff,                           No. 16 C 2903

                   v.                            Judge Thomas M. Durkin

COOK COUNTY,

            Defendant.


                                      ORDER

      Plaintiff Denise Luster-Malone filed a pro se lawsuit against Cook County

alleging that an arbitrator erroneously dismissed her complaint that Cook County

politically discriminated against her in violation of the Supplemental Relief Order

(“SRO”) for Cook County entered in Shakman v. Democratic Organization of Cook

County, 481 F. Supp. 1315, 1358 (N.D. Ill. 1979). Currently before the Court are

Luster-Malone’s   objections   to   Magistrate   Judge   Schenkier’s   report   and

recommendation that Cook County’s motion to dismiss Luster-Malone’s complaint

be granted. For the reasons stated below, the Court overrules Luster-Malone’s

objections [69], adopts Judge Schenkier’s recommendation [65], and grants Cook

County’s motion to dismiss Luster-Malone’s complaint [35].

                                    Background

      The Court agrees with and adopts Judge Schenkier’s statement of the facts

(R. 65 at 2-7), and briefly recounts them here. Luster-Malone was discharged from

her job as a stenographer at John H. Stroger, Jr. Hospital for gross insubordination
and falsifying time sheets. Id. at 2. She filed a grievance with her union in October

2009, which culminated in an arbitration hearing and decision in early 2011. Id.

The arbitrator found that Stroger had just cause to terminate Luster-Malone for

two offenses: (1) improperly requesting overtime pay on August 8, 2009; and (2)

gross insubordination on September 21, 2009. R. 1-32. The arbitrator found no

credible evidence that Luster-Malone performed work on August 8, 2009, and found

credible evidence that Luster-Malone failed to comply with her supervisor’s

direction to perform a reasonable work assignment on September 21, 2009. Id. The

arbitrator found “no support” for Luster-Malone’s defense that she was being “set

up,” and he found her to be “far from a credible witness.” Id. at 14.

      Luster-Malone also filed charges with the Illinois Department of Human

Resources (“IDHR) and the EEOC. The IDHR dismissed those charges in July 2011,

finding a lack of substantial evidence supporting Luster-Malone’s allegations that

she was dismissed due to a disability (morbid obesity) or in retaliation for her

charges of discrimination. R. 1-19.

      Finally, Luster-Malone submitted dozens of complaints to the Office of the

Cook County Complaint Administrator from 2009 through 2012 alleging that other

Stroger employees committed worse offenses and kept their jobs because of their

political connections. Pursuant to the Shakman SRO, the Office of the Independent

Inspector General (“OIIG”) investigated Luster-Malone’s claims and issued a report

denying them in May 2014. See R. 1-1 at 2. Luster-Malone challenged that

determination in a complaint filed with the State’s Attorney’s Office. An arbitrator



                                           2
granted a motion to dismiss that complaint in February 2016 after briefing by the

parties. R. 1-1. The arbitrator gave two bases for his rulings: (1) that Luster-

Malone’s claim was foreclosed based on the just cause determinations in the 2011

arbitration, which constituted non-political reasons for Luster-Malone’s termination

and precluded liability on the part of Cook County under the Shakman SRO; and (2)

that Luster-Malone’s request for arbitration was untimely because it was filed more

than 45 days after the OIIG report. Id.

      Luster-Malone filed a pro se complaint in this Court one month after the

arbitrator’s 2016 ruling asserting a claim of political discrimination. R. 1. The Court

granted Luster-Malone’s motion for appointment of counsel, but after assigned

counsel withdrew due to “substantial and irreconcilable disagreement” with Luster-

Malone, the Court did not appoint another attorney. R. 14; R. 31; R. 34.

      The case was subsequently reassigned to Judge Schenkier pursuant to the

SRO for all proceedings including final judgment. R. 40. Judge Schenkier issued an

order dismissing the case on November 14, 2017. R. 49. Luster-Malone appealed.

      The Seventh Circuit dismissed Luster-Malone’s appeal, explaining that

absent consent of all parties, a magistrate judge’s ruling may not be directly

appealed to the court of appeals, and Cook County had not consented. R. 58. This

Court then referred the case to Judge Schenkier for a report and recommendation.

R. 63. Judge Schenkier issued a report and recommendation that Cook County’s

motion to dismiss be granted on May 22, 2018. R. 65. After the Court granted an




                                          3
extension of time, Luster-Malone submitted objections on July 5, 2018 (R. 69), to

which Cook County responded (R. 74), and Luster-Malone submitted a reply (R. 79).

                                      Standard

      Under Federal Rule of Civil Procedure 72(b)(2), after a magistrate judge

issues a report and recommendation, “[w]ithin 14 days after being served with a

copy of the recommended disposition, a party may serve and file specific written

objections to the proposed findings and recommendations.” “Rule 72(b) of the

Federal Rules of Civil Procedure requires a party that disagrees with a magistrate

judge’s report and recommendation on a dispositive motion to file ‘written, specific

objections’ to the report.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir.

1999). Typically, a district court reviews a magistrate’s report and recommendation

for clear error. Fed. R. Civ. P. 72(a). But a district court reviews de novo “any part of

the magistrate judge’s disposition that has been properly objected to.” Fed. R. Civ.

P. 72(b)(3). “Being persuaded by the magistrate judge’s reasoning, even after

reviewing   the   case   independently,    is   perfectly   consistent   with    de   novo

review.” Mendez v. Republic Bank, 725 F.3d 651, 661 (7th Cir. 2013). That said,

“[t]he magistrate judge’s recommendation on a dispositive matter is not a final

order, and the district judge makes the ultimate decision to adopt, reject, or modify

it.” Schur v. L.A. Weight Loss Ctrs., Inc., 577 F.3d 752, 760 (7th Cir. 2009).

                                      Discussion

      Luster-Malone does not raise a proper and specific objection to Judge

Schenkier’s report and recommendation. Rather, she submits and describes



                                           4
numerous documents in an attempt to relitigate before this Court the merits of her

time sheet and insubordination issues at Stroger. Because Luster-Malone has not

submitted proper and specific objections, the Court reviews Judge Schenkier’s

report and recommendation for clear error. Fed. R. Civ. P. 72(a). The Court notes,

however, that it would reach the same conclusions on de novo review.

      Judge Schenkier began by properly finding that any free-standing political

discrimination claim would be untimely because Luster Malone had a choice under

the SRO between filing a lawsuit or filing an OIIG complaint followed by

arbitration, and she chose the latter route. R. 65 at 8. But Judge Schenkier read

Luster-Malone’s pro se complaint liberally as also seeking to vacate the arbitrator’s

2016 decision dismissing her SRO complaint—a challenge that is timely. As Judge

Schenkier explained, this Court’s review of the 2016 decision based on the SRO is

“extremely limited,” and Luster-Malone faces a substantial burden to prove that it

should be vacated. E.g., Shakman v. Democratic Organization of Cook County, 2017

WL 962762, at *3 (N.D. Ill. Mar. 9, 2017). “Because the parties to an arbitration did

not bargain for a judicial determination, a reviewing court cannot set aside an

arbitration award because of errors in judgment or mistakes of law or fact, unless

they are gross errors apparent on the face of the award.” Id.

      Judge Schenkier recommended that Cook County’s motion to dismiss be

granted, finding no gross error in either of the alternative bases the arbitrator gave

for dismissing Luster-Malone’s complaint in 2016. This Court agrees with Judge

Schenkier’s reasoning.



                                          5
      First, the Court agrees with Judge Schenkier and the 2016 arbitrator that

Cook County’s liability is precluded based on the findings in the 2011 arbitration.

The Seventh Circuit in Brown v. Cook County, 661 F.3d 333 (7th Cir. 2011), held

that “[i]f all that’s charged is discrimination on political grounds, any nonpolitical

ground that the defendant can prove would have caused the discrimination

regardless of the presence of political hostility will preclude liability.” Id. at 337

(emphasis in original). Judge Schenkier and the 2016 arbitrator correctly reasoned

that the findings of two non-political, just causes for Luster-Malone’s termination in

2011 precluded Cook County’s liability for political discrimination. Luster-Malone

has not shown any gross error in that determination.

      Second, this Court agrees with Judge Schenkier that Luster-Malone has

failed to show gross error in the 2016 arbitrator’s decision that Luster-Malone’s

request for arbitration was untimely. The arbitrator found that Luster-Malone had

not disputed when briefing the motion to dismiss that she was a day late in making

her filing with the state’s attorney. R. 1-1 at 5. In this Court, Luster-Malone has not

provided a clear explanation for missing the deadline or shown why the arbitrator

committed gross error in enforcing it.

      In her objection and reply, Luster-Malone contends that her case has never

been fully adjudicated. She seeks to relitigate the merits of her claims arbitrated in

2011 before this Court based on documentation regarding her timekeeping and

insubordination in 2009. Contrary to her claim that her case has never been fully

adjudicated, however, Luster-Malone’s complaints regarding her termination have



                                          6
been addressed in numerous proceedings, including the 2011 arbitration hearing

and subsequent opinion (which weighed Luster-Malone’s credibility and made well-

documented findings of just cause for terminating Luster-Malone), before the IDHR

(which resulted in dismissal based on a finding of lack of substantial evidence

supporting Luster-Malone’s claims), in the 2016 arbitration proceedings (which

resulted in dismissal based on the findings in the 2011 arbitration and for

untimeliness). This Court’s jurisdiction at this stage of proceedings is carefully

circumscribed. The Court may only review for error Judge Schenkier’s report and

recommendation, which reviewed the 2016 arbitration dismissal addressing Luster-

Malone’s claims under the SRO. And the Court finds that Luster-Malone has

presented no valid objection to Judge Schenkier’s well-reasoned report and

recommendation.

                                   Conclusion

      For   the   foregoing   reasons,   the   Court   adopts   Judge   Schenkier’s

recommendation [65] and grants Cook County’s motion to dismiss Luster-Malone’s

complaint [35].

                                                   ENTERED:


                                                   ______________________________
                                                   Honorable Thomas M. Durkin
                                                   United States District Judge
Dated: October 23, 2018




                                         7
